UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1880



MONICA JEFFRIES,

                                             Plaintiff - Appellant,
          and


BENNY THOMAS,

                                                          Plaintiff,

          versus


MERCEDES-BENZ CREDIT CORPORATION; TRANS UNION;
EXPERIAN; EQUIFAX; DAIMLERCHRYSLER FINANCIAL
SERVICES AMERICAS, LLC,

                                            Defendants - Appellees,
          and


AMERICA SERVICE CENTER,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:04-cv-00976-AW)


Submitted: December 21, 2006              Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Monica Jeffries, Appellant Pro Se. Richard D. London, Susan E.
Spiess, RICHARD D. LONDON & ASSOCIATES, P.C., Silver Spring,
Maryland; Mark E. Kogan, Christopher N. Jones, KOGAN, TRICHON &
WERTHEIMER,   P.C.,   Philadelphia,    Pennsylvania;   Alan   Barry
Sternstein, Sandy David Baron, SHULMAN, ROGERS, GANDAL, PORDY &
ECKER, P.A., Rockville, Maryland; John J. Friedline, KILPATRICK &
STOCKTON, L.L.P., Atlanta, Georgia, Nathan Daniel Adler, NEUBERGER,
QUINN, GIELEN, RUBIN & GIBBER, P.A., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Monica    Jeffries    appeals    the    district   court’s   order

granting   summary    judgment    in   favor      of   Mercedes-Benz    Credit

Corporation, Inc., DaimlerChrysler Financial Services Americas,

Trans Union, LLC, Experian Information Solutions, Inc., and Equifax

on her claims under the Fair Credit Reporting Act and for various

common law tort causes of action.          We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1979) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order granting summary judgment in

favor of defendants was entered on the docket on June 27, 2006.

The notice of appeal was filed by Jeffries on August 2, 2006.

Because Jeffries failed to file a timely notice of appeal or obtain

an extension or reopening of the appeal period, we deny Jeffries’s

motion to proceed in forma pauperis and dismiss the appeal.                 We

dispense with oral argument because the facts and legal contentions




                                   - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 4 -